Per Curiam:

This is an appeal from an order denying petitioner’s motion to set aside his sentence and conviction pursuant to K. S. A. 60-1507, and authorizing petitioner to take an out-of-time appeal from his original conviction.
The out-of-time appeal was perfected and is fully considered by this court in State v. Troy, 215 Kan. 369, 524 P. 2d 1121, this day affirmed on appeal.
The order of the trial court in permitting the petitioner to take the out-of-time appeal and denying the post-conviction motion to set aside his sentence and conviction was proper and is affirmed in accordance with what is said in Brizendine v. State, 210 Kan. 241, 499 P. 2d 525, and later confirmed in Roy v. State, 213 Kan. 30, 35, 514 P. 2d 832.
The order of the trial court is affirmed.